      Case 2:20-cv-00393-ROS Document 94 Filed 12/11/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Shannon Gomez,                                    No. CV-20-00393-PHX-ROS
10                  Plaintiff,                         ORDER
11   v.
12   American Medical Systems Incorporated,
13                  Defendant.
14
            Pending before the Court are seven Daubert motions—three by Plaintiff Shannon
15
     Gomez (“Gomez”) and four by Defendant American Medical Systems Inc. (“AMS”)—and
16
     AMS’s motions to strike each of Gomez’s Daubert motions. The Court cannot decide the
17
     merits of the Daubert motions because two of Gomez’s Daubert motions were improperly
18
     filed and both parties failed to file papers related to the Daubert motions. The Court will
19
     require parties to file papers in accordance with this Order and Local and Federal Rules.
20
                                         BACKGROUND
21
            This case originated in one of seven multidistrict litigations (“MDLs”), each against
22
     a different manufacturer, totaling more than 100,000 cases, being handled by the Southern
23
     District of West Virginia. (Doc. 52 at 1). The MDLs concern products liability for pelvic
24
     repair systems, that is, vaginal mesh. (Doc. 52 at 1). Across the seven MDLs, many of the
25
     manufacturers relied on the same experts, but the experts filed different reports in each
26
     MDL.
27
            Gomez filed her Amended Short Form Complaint on June 28, 2013 alleging a wide
28
     variety of claims as a result of the implantation of two AMS vaginal mesh products. Gomez
      Case 2:20-cv-00393-ROS Document 94 Filed 12/11/20 Page 2 of 7



 1   asserted claims for negligence; gross negligence; design defect; manufacturing defect;
 2   failure to warn; defective product; breach of express warranty; breach of implied warranty;
 3   violation of consumer protection laws; fraudulent concealment; constructive fraud;
 4   discovery rule, tolling and fraudulent concealment; negligent misrepresentation; negligent
 5   infliction of emotional distress; unjust enrichment; and punitive damages. (Doc. 17).
 6            While this case was in the MDL, fact and expert discovery was completed. (Doc.
 7   52 at 1). The parties also were required to file dispositive and Daubert motions. (Doc. 52
 8   at 1). In Pretrial Order #255, the MDL judge set October 18, 2018 as the deadline for
 9   Daubert motions. (Doc. 35). AMS filed four timely Daubert motions challenging the
10   opinions and testimony of Dr. Bruce Rosenzweig; Dr. Jerry Blaivas; Dr. Vladimir
11   Iakovlev; and Drs. Scott Guelcher and Jimmy Mays. (Docs. 58-6 at 1; 58-18 at 1; 58-21 at

12   1; 58-31 at 1). On November 9, 2018, Gomez filed her own Daubert motion, seeking to

13   exclude the testimony of Dr. Debora L. Joslin. (Doc. 58-11 at 1–2). On November 16,

14   2018, AMS moved to strike Gomez’s Daubert motion as untimely. (Doc. 58-16 at 1). In

15   AMS’s Motion to Strike, AMS also responded to the merits of Gomez’s motion regarding

16   Dr. Joslin. (Doc. 92 at 3–8). Gomez never responded to AMS’s Motion to Strike nor replied
     to AMS’s argument on the merits. The Daubert motions were not resolved by the MDL
17
     court.
18
              In the order transferring the case to this Court, the MDL court ordered the parties to
19
     designate relevant documents from the MDL in order to constitute an appropriate record
20
     for this Court. (Doc. 52 at 2). On February 19, 2020, parties filed the Joint Designation of
21
     Record for MDL Transfers. (Doc. 53). In it, Gomez included a Notice of Adoption,
22
     purporting to adopt prior Daubert motions filed in separate cases for some of AMS’ experts
23
     (Dr. Stephen Badylak, Dr. Karen Becker, Adam Kozak, and Dr. James Coad). (Docs. 53 at
24
     3; 81 at 3). The Notice of Adoption did not cite specific prior motions but claimed to
25
     “hereby adopt and incorporate by reference all prior Daubert Motions filed in this MDL
26
     and related MDLs” for the four witnesses. (Doc. 53-35 at 1). Additionally, the Notice of
27
     Adoption was filed in a later “wave” of cases in the AMS MDL, not the “wave” that
28


                                                   -2-
         Case 2:20-cv-00393-ROS Document 94 Filed 12/11/20 Page 3 of 7



 1   included Gomez’s case.1 (Doc. 53-35 at 1).
 2           On February 20, 2020, the case was transferred to the District of Arizona. (Doc. 52
 3   at 2). After arriving here, Judge Diane J. Humetewa ordered the parties to “refile Daubert
 4   motions to only include factual information relevant to this Plaintiff and not other plaintiffs
 5   who are not present in this case” by March 20, 2020. (Docs. 56; 60).2 On March 20, 2020,
 6   AMS filed its four Daubert motions and Gomez filed three motions. (Docs. 61; 67; 72; 74).
 7   Gomez filed responses for each of the four motions. (Docs. 80; 82; 83; 84). AMS failed to
 8   file replies.3
 9           In support of her motions, Gomez filed a variety of briefs taken from other MDLs
10   concerning different mesh products and manufacturers. Although the defendants in the
11   other MDLs relied on the same experts, the experts submitted different reports in each

12   MDL. Gomez filed three separate briefs4 regarding a single witness, Dr. Badylak, and a

13   brief taken from a separate MDL regarding Dr. Becker. In short, Gomez appears to have

14   paid little attention to what she was filing and disregarded the order requiring the motions

15   be updated to reflect information specifically relevant to this case.

16           On April 3, 2020, AMS filed a Motion to Strike to the Daubert motions related to
     Dr. Badylak and Dr. Becker. (Doc. 81). That motion argues the Daubert motions are
17
     irrelevant to the case, undercut the purpose of MDLs, and prejudice AMS. (Doc. 81 at 5–
18
     8). On August 31, 2020, AMS filed the Motion to Strike the Dr. Joslin Daubert motion in
19
     this Court. (Doc. 91). That motion argues the Daubert motion was filed more than three
20
     weeks late and includes a response on the merits of Gomez’ motion to exclude Dr. Joslin.
21
     (Doc. 92 at 3–8). Gomez never responded to AMS’s Motion to Strike regarding Dr. Joslin
22
23   1
       The MDL has consisted of numerous “waves” of cases. Each “wave” is virtually its own
     MDL with motions and orders that only apply to parties in that “wave.” Later “waves”
24   sometimes adopted motions from earlier “waves” to preserve legal resources. Here,
     however, Gomez attempts to include a Notice of Adoption from Wave 5 when Gomez’s
25   case was included in Wave 3 of the MDL. (Docs. 53 at 1; 35 at 1).
     2
       This case was reassigned to this Court on September 1, 2020. (Doc. 93).
26   3
       AMS filed at least three replies in the MDL court but failed to refile the replies in this
     Court. (Docs. 58-9; 58-30; 58-34).4 Two of the briefs were taken from a separate MDL and
27   one from an early “Bellwether” case in this MDL, which featured an expert report not
     relevant to this case.
28   4
       Two of the briefs were taken from a separate MDL and one from an early “Bellwether”
     case in this MDL, which featured an expert report not relevant to this case.

                                                  -3-
       Case 2:20-cv-00393-ROS Document 94 Filed 12/11/20 Page 4 of 7



 1   nor replied to AMS’s argument on the merits.
 2            According to the current Scheduling Order, Motions in Limine are due March 11,
 3   2021; a Joint Proposed Final Pretrial Order is due April 1, 2021; and the Final Pretrial
 4   Conference is set for April 15, 2021. (Doc. 89). The Court has not yet set this matter for
 5   trial.
 6                                     LEGAL STANDARD
 7            “It is well established that district courts have inherent power to control their
 8   docket.” Ready Transp. v. AAR Mfg., 627 F.3d 402, 404 (9th Cir. 2010) (internal quotation
 9   and citation omitted); see also Roadway Express. v. Piper, 447 U.S. 752, 764 (1980) (“The
10   inherent powers of federal courts are those which are necessary to the exercise of all
11   others.”) (internal quotation and citation omitted). Although Federal Rule of Civil

12   Procedure 12(f) provides authority only to strike pleadings, a district court has the inherent

13   power to strike a party’s submissions other than pleadings. N. Am. Specialty Ins. v. Nat'l

14   Fire & Marine Ins., No. 2:10-CV-01859-GMN, 2013 WL 1332205, at *5 (D. Nev. Apr. 2,

15   2013); see also AmTrust Bank v. Lewis, 687 F. App’x 667, 671 (9th Cir. 2017).

16                                           ANALYSIS
         I. MOTIONS TO STRIKE
17
              On April 3, 2020, AMS filed a Motion to Strike Gomez’s Daubert motions related
18
     to Dr. Badylak and Dr. Becker. (Doc. 81). Gomez filed three briefs in support of her motion
19
     to exclude Dr. Badylak: two from the different Boston Scientific vaginal mesh MDL and
20
     the other from an early “Bellwether” case within the AMS MDL with an irrelevant expert
21
     report. (Docs. 66-17; 69-1; 69-2). Gomez admits the expert opinions and reports in the
22
     other MDL are not identical but argues there are no meaningful differences that render the
23
     motions irrelevant. (Doc. 86 at 2). As for Dr. Becker, Gomez filed a brief from the different
24
     Coloplast vaginal mesh MDL in support of her motion regarding Dr. Becker.
25
              According to AMS, Gomez should have filed these motions in the MDL
26
     proceedings and the failure to do so both undercuts the efficiency of MDL proceedings and
27
     somehow prejudices AMS. AMS also argues the Daubert motions are irrelevant because
28
     they relate to different “products,” “plaintiffs,” “expert reports and opinions,” “product


                                                 -4-
      Case 2:20-cv-00393-ROS Document 94 Filed 12/11/20 Page 5 of 7



 1   design,” “Material Safety Data Sheets,” and “mesh manufacturer.” (Doc. 81 at 5).
 2          The Motion to Strike the Dr. Badylak and Dr. Becker Daubert motions will be
 3   granted. Gomez’s motions were improperly filed. Filing three briefs in support of one
 4   motion was improper. Filing briefs that pertained to different expert reports about different
 5   products was improper, especially after the Court’s order to “only include factual
 6   information relevant to this Plaintiff.” (Doc. 56). Failing to make a timely motion at the
 7   MDL stage was improper. Moreover, the Court could not find Dr. Badylak or Dr. Becker’s
 8   expert report for this case anywhere in the record. A court cannot rule on a motion without
 9   having the relevant facts before it. The Court thus has no choice but to strike the motions
10   to exclude Dr. Badylak (Doc. 66) and Dr. Becker (Doc. 62) from the record.
11          However, the Court does not find that AMS would be prejudiced by late Daubert

12   motions. There are three months before Motions in Limine are due and four months before

13   the final pretrial conference. (Doc. 89). Further, the case has not yet been set for trial. As

14   discussed below, AMS has also failed to comply with orders and rules in this case. As such,

15   the Court will allow Gomez a chance to refile motions to exclude Dr. Badylak and Dr.

16   Becker. Any such motion must pertain to the facts and law relevant to this case. That is,
     Gomez must prepare motions specifically for this case. She cannot merely adopt the
17
     briefing from other cases, involving different products and plaintiffs.
18
            As to the Motion to Strike Gomez’s Daubert motion for Dr. Joslin, the motion will
19
     be denied. On August 31, 2020, AMS filed a Motion to Strike Gomez’s Daubert motion
20
     for Dr. Joslin because it was filed more than three weeks late. (Docs. 91; 92 at 1). AMS
21
     does not allege prejudice and, in fact, AMS argues the merits of the Daubert motion in its
22
     Motion to Strike. (Doc. 92 at 3–9). Because AMS does not allege prejudice, AMS’s Motion
23
     to Strike (Doc. 91) the Daubert motion as to Dr. Joslin will be denied.
24
        II. MISSING OR IMPROPER FILINGS
25
            The attorneys for both parties have failed to fully comply with Court Orders and
26
     rules in this case. Reply briefing is absent from all Daubert motions. Gomez did not
27
     respond to AMS’s Motion to Strike the Daubert motion related to Dr. Debora L. Joslin.
28
     (Doc. 91). Gomez improperly filed Daubert motions as to Dr. Badylak and Dr. Becker.


                                                 -5-
      Case 2:20-cv-00393-ROS Document 94 Filed 12/11/20 Page 6 of 7



 1   There are around 5,000 pages in total attached to all Daubert briefing. Court resources are
 2   ill spent wading through thousands of irrelevant pages. By failing to file relevant motions
 3   and exhibits, Gomez sent the Court on a fishing expedition to a lake with no fish.
 4          Gomez’s filings have consistently failed to comply with Local Rules. (See e.g., Doc.
 5   62). The Clerk has notified Gomez repeatedly of this failure, but Gomez has failed to
 6   conform to the Rules in every subsequent filing. (See e.g., Doc. 86).
 7          This Court will require the parties to strictly comply with all Local and Federal
 8   Rules as well as the Orders of this Court. Now that this case is being prepared for trial, the
 9   parties must focus their efforts on the particular allegations and facts involved here.
10   Because Gomez’s claims involve matters of Arizona law, the parties must focus on Arizona
11   law. Again, the parties shall also recognize that proceeding in the District of Arizona means

12   they must comply with the District of Arizona’s rules and procedures. Failure to comply

13   with all orders, rules, and procedures will result in sanctions, which may include granting

14   or denying motions, dismissal of claims or defenses, default judgment, or awards of

15   attorneys’ fees.

16          Accordingly,
            IT IS ORDERED AMS’s Motion to Strike (Doc. 81) the Daubert motions for Dr.
17
     Stephen F. Badylak and Dr. Karen Backer is GRANTED. The Clerk of Court is to
18
     STRIKE from the record Gomez’s Motion to Exclude the Testimony of Stephen F.
19
     Badylak (Doc. 66) and Motion to Exclude Certain Opinions and Testimony of Dr. Karen
20
     Becker (Doc. 62).
21
            IT IS FURTHER ORDERED AMS’s Motion to Strike (Doc. 91) the Motion to
22
     Exclude the Testimony of Debora L. Joslin, PH.D. is DENIED. The Motion to Strike
23
     (Doc. 91) will be construed as AMS’s Response to Gomez’s Motion to Exclude (Doc.
24
     70).
25
            IT IS FURTHER ORDERED Gomez may file new Daubert motions as to Dr.
26
     Badylak and Becker no later than December 21, 2020. Responses are due no later than
27
     January 4, 2021 and replies are due no later than January 11, 2021.
28
     …


                                                 -6-
      Case 2:20-cv-00393-ROS Document 94 Filed 12/11/20 Page 7 of 7



 1         IT IS FURTHER ORDERED the parties shall file replies to each of their
 2   pending Daubert motions no later than December 18, 2020.
 3         Dated this 11th day of December, 2020.
 4
 5
 6
                                                    Honorable Roslyn O. Silver
 7                                                  Senior United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -7-
